Citation Nr: 1128064	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-05 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1967 to December 1969 and had nearly twenty years of reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied a claim for service connection for PTSD.  

In May 2010, the Board remanded this claim for further development.  The Board finds that there has not been substantial compliance with the May 2010 remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In the May 2010 remand, the Board requested that the AMC submit the Veteran's stressor information to the appropriate repository for verification.  If and only if the stressor was verified, the Veteran was to be sent for a VA examination.  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  The final rule amends 38 C.F.R. § 3.304(f) by re-designating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means: that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Id. at 39852.  

As a result of the rule change, the AMC abandoned the process of confirming the Veteran's stressor and conceded it; the Veteran's stressor involved being almost overrun by Viet Cong with incoming fire, mortars, and observing some soldiers who received major injuries.  (See the Veteran's September 2008 statement.)  

The Veteran was sent for a VA examination in August 2010.  Unfortunately, the print out of the VA examination report appears to be cut off in the right margin in some places; the print out is incomplete.  On remand, a new and complete August 2010 examination report should be associated with file.  If this is not possible, the AMC should document the reason the full report cannot be obtained and place the documentation in the file.  

From the available information in the August 2010 VA examination, it appears that the Veteran has been receiving continuous treatment for PTSD at the VA Pensacola Joint Ambulatory Care Center since January 2008.  The file shows that VA medical records were last printed in February 2008.  On remand these records should be associated with the file.  

At the examination, the Veteran reported his stressor of being exposed to shooting, being overrun, and experiencing mortar and rocket attacks.  A mental status evaluation was normal.  The Veteran also reported PTSD symptoms.  A diagnostic test suggested a diagnosis of PTSD, the examiner stated that is response style was "suboptimal."  The examiner went on to state that the result did not mean that the Veteran was feigning symptoms but that "his response s[unreadable] prevented this author from identifying the severity of any potential symp[unreadable] may be experiencing for disability examination purposes."  The examiner later stated that an accurate diagnosis could not be provided "at this time."  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  

Nevertheless, the Court of Appeals for Veterans Claims (Court) did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, 23 Vet. App. at 390.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  Id.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  Id.  

Here, the examiner's use of the phrase "at this time" and references regarding symptom severity do not tend to reflect the limitations of knowledge in the medical community at large; the examiner's reasons appear to reflect the limitations of that particular examiner.  As a result, the Veteran should be afforded a new VA examination to determine the nature and severity of any diagnosed psychiatric disability.  The Board requests that the examiner be a psychiatrist.  

The records currently in the file show the Veteran has been diagnosed with PTSD in the past.  A November 2001 VA respiratory examination recorded that the Veteran stated he had dreams and nightmares relating to Vietnam; feelings of fatigue and "easy fatigability;" sadness and depression; mood changes; emotional instability; and hyper-reactivity to loud noises.  The respiratory examiner stated he was "quite certain" the Veteran had PTSD related to experiences in Vietnam with current and active symptoms.  In a January 2008 VA psychiatry record, the Veteran was diagnosed with PTSD but no stressor was discussed or named.  

Accordingly, the case is REMANDED for the following action: 

1. Print out a full and complete copy of the August 2010 VA examination report and place it in the file.  If this cannot be accomplished, document the reason and place a copy in the file.  

2. Associate VA medical records, including those from the VA Pensacola Joint Ambulatory Care Center, with the file.  A negative reply is requested and should be placed in the file.  

3. The RO should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.
All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

If the examiner finds that a diagnosis or opinion cannot be reached without resorting to speculation, the examiner should state why, given the parameters in the Jones case explained above.  

4. Readjudicate the claim for service connection for a psychiatric disability, to include PTSD.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

